           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     WESTERN DIVISION

NICOLET ANICA                                             PLAINTIFF

v.                       No. 4:19-cv-77-DPM

KRYST AL LOPEZ                                         DEFENDANT

                                 ORDER
     Nicoleta Nica bought a multi-unit residence on Bailey Place in
Hot Springs, Arkansas.     In August 2018, Nica hired Lopez as a
contractor to renovate the residence. The relationship between Nica
and Lopez soured.     Nica filed this case in January 2019 asserting
several claims against Lopez, who spent the next eight months evading
service. She was served by the U.S. Marshal on 19 August 2019. Lopez
answered Nica' s complaint ten days late. Nica moves to strike Lopez's
untimely answer and get a default judgment.
     Nica' s motion is denied. The Court may accept late filings due to
"inadvertence, mistake, or carelessness, as well as by intervening
circumstances   beyond     the   party's   control."    Chorosevic   v.
MetLife Choices, 600 F.3d 934, 946 (8th Cir. 2010). Here, the tardiness
was marginal neglect, not an intentional violation of the rules. United
States v. Harre, 983 F.2d 128, 130 (8th Cir. 1993). The return says the
Marshal served the summons and complaint, while Lopez says she
didn't get the summons. Compare NQ 8 with NQ 11-1. Her lawyer filed
an answer within three days once Lopez realized she was in default.
NQ9.
        Striking the answer and entering default judgment against Lopez
would also be inappropriate because Nica has not shown any
prejudice. Johnson v. Dayton Electric Manufacturing Co., 140 F.3d 781, 785
(8th Cir. 1998). Plus Lopez has raised procedural and substantive defenses.
Ibid.   After Lopez spent eight months evading service, that she would
continue the dispute through litigation cannot have surprised Nica. The
eight-month delay undoubtedly caused consternation; but no disadvantage
arose from the final ten-day delay.
                                  *   *     *
        Motion to strike and for default judgment, NQ 10, denied. Because
this case centers on Hot Springs, in due course the parties should brief
venue.      E.g., Terra International, Inc. v. Mississippi Chemical Corp.,
119 F.3d 688,691 (8th Cir. 1997).
        So Ordered.

                                                         ~
                                            D .P. Marshall Jr.
                                            United States District Judge




                                      -2-
